FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2013 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding 2013 first quarterly report of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on April 24, 2013. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. FIRST QUARTERLY REPORT OF 2013 Pursuant to the regulations of the China Securities Regulatory Commission, Huaneng Power International, Inc. (the “Company”, “Huaneng Power International”) is required to publish a quarterly report for each of the first and third quarters. All financial information set out in this quarterly report is unaudited and prepared in accordance with the PRC Accounting Standards (“PRC GAAP”). This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. 1. IMPORTANT NOTICE The board of directors and the supervisory committee of the Company together with the members thereof and the senior management warrant that the information contained in this report does not contain any false statements, misleading representations or material omissions. All of them jointly and severally accept responsibility as to the truthfulness, accuracy and completeness of the content of this report. All financial information set out in this quarterly report is unaudited and prepared in accordance with the PRC GAAP. Mr. Cao Peixi (Chairman), Ms. Zhou Hui (person in charge of accounting function) and Mr. Huang Lixin (person in charge of the Accounting Department) warrant the truthfulness and completeness of the content of the first quarterly report of 2013. This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. 2. COMPANY PROFILE Major financial information and financial indicators (PRC GAAP) (unaudited) (Amounts: In RMB Yuan) End of current reporting period End of last year Variance from end of last year (%) Total Assets Owners’ equity (Shareholders’ equity) Net assets per share attributable  to shareholders of the listed company From the beginning of the year to the end of current reporting period Variance from equivalent period of last year (%) Net cash flows generated  from operating activities Net cash flows generated from  operating activities per share Current reporting period From the beginning of the year to the end of current reporting period Variance from equivalent period of last year (%) Net profit attributable to  shareholders of the listed company Basic earnings per share Basic earnings per share after  deducting non-recurring items Diluted earnings per share Return on net assets  (weighted average) (%) Increase by 2.69 percentage points Return on net assets after deducting  non-recurring items  (weighted average) (%) Increase by 2.88 percentage points Deducting non-recurring items and amounts Items Total amount from the beginning of the year to the end of current reporting period (RMB Yuan) Gains/(Losses) from disposal of non-current assets Government grant recorded in income statement,  excluding government grant closely related to  the Company’s business and calculated according  to national unified standards Gains from the changes in fair value from  held-for-trading financial assets, held-for-trading  financial liabilities other than those hedging instruments  relating to normal business, and investment income  from disposal of held-for-trading financial assets,  held-for-trading financial liabilities and  available-for-sale financial assets Other non-operating income and expenses excluding  the above items Tax impact of non-recurring items Impact of non-controlling interests, net of tax Total Total number of shareholders and shareholding of the ten largest holders of shares in circulation as at the end of the reporting period Total number of shareholders as at the end of the reporting period: 102,854 (including 102,216 holders of A shares, 508 holders of H shares and 130 holders of ADRs). Ten largest holders of shares in circulation without any selling restrictions Name of shareholder (full name) Number of shares in circulation without any selling restrictions as at the end of the reporting period Type of shares Huaneng International Power  Development Corporation A shares HKSCC Nominees Limited H shares Hebei Construction &  Investment Group Co., Ltd. A shares China Hua Neng Group Hong Kong Limited H shares Liaoning Energy Investment (Group)  Limited Liability Company A shares Jiangsu Provincial Investment &  Management Limited Liability Company A shares Fujian Investment Enterprise  Holdings Company A shares Dalian Municipal Construction  Investment Company Limited A shares HSBC Nominees (Hong Kong) Limited H shares China Huaneng Finance Co., Ltd. A shares 3 SIGNIFICANT EVENTS Disclosure as to, and reasons for, material changes in accounting items and financial indices of the Company þ Applicable Not Applicable Comparing the consolidated balance sheet of 31 March 2013 and 31 December 2012, the consolidated income statement for the three months ended 31 March 2013 and 2012 and the consolidated cash flow statement for the three months ended 31 March 2013 and 2012, the items with material changes are as below: a. Consolidated balance sheet items Amounts: In RMB Yuan Items 31 March 31 December Variance % Held for trading financial  assets (1) — Notes Receivable (2) Derivative financial liabilities  (current portion) (3) Taxes payable (4) Currency translation  differences (5) b. Consolidated income statement items Amounts: In RMB Yuan, Except Per Share Data Items For the three months ended 31 March 2013 For the three months ended 31 March 2012 Variance % Investment income (1) Income tax expense (2) Net profit (3) Net profit attributable to  shareholders of the Company (4) Non-controlling interests (5) Basic earnings per share  (expressed in RMB per share) (6) Other comprehensive  income (loss) (7) c. Consolidated cash flow statement items Amounts: In RMB Yuan Items For the three months ended 31 March 2013 For the three months ended 31 March 2012 Variance % Net cash flows generated from  operating activities (1) Fluctuation analysis of the consolidated balance sheet items Held for trading financial assets as at the end of the period decreased by 100.00% compared with the beginning of the period, mainly due to the disposal of the equity investment held for trading by the subsidiary, SinoSing Power Pte. Ltd Notes receivable as at the end of the period increased by 113.15% compared with the beginning of the period, mainly due to the increase of transactions settled with notes between the Company and its subsidiaries and the grid companies. Derivative financial liabilities (current portion) as at the end of the period decreased by 47.05% compared with the beginning of the period, mainly due to increase in the fair value of hedging instruments of foreign currency exchange forward contracts and fuel swap contracts held by the subsidiary, SinoSing Power Pte. Ltd Taxes payable as at the end of the period increased by 382.27% compared with the beginning of the period, mainly due to utilization of valued-added tax recoverable. Currency translation differences as at the end of the period increased by 624.43% compared with the beginning of the period, mainly due to depreciation of Singapore dollar against RMB as at the end of the period compared with the beginning of the period. Fluctuation analysis of the consolidated income statement items Investment income decreased by 59.97% compared with the same period of last year, mainly due to the decrease of the dividend distributed by investees of the Company accounted for using cost method. Income tax expense increased by 121.67% compared with the same period of last year, mainly due to increase in profit. Net profit increased by 183.38% compared with the same period of last year, mainly due to the decrease of coal market prices. Net profit attributable to shareholders of the Company increased by 177.77% compared with the same period of last year, mainly due to the decrease of coal market prices. Non-controlling interests increased by 204.75% compared with the same period of last year, mainly due to the increase of the profitability of the subsidiaries. Basic earnings per share increased by 157.14% compared with the same period of last year, mainly due to the decrease of coal market prices. Other comprehensive income decreased by 103.66% compared with the same period of last year, mainly due to depreciation of Singapore dollar against RMB in the first quarter in 2013, while appreciation of Singapore dollar against RMB in the same period of last year. Fluctuation analysis of the consolidated cash flow statement items Net cash flows generated from operating activities increased by 30.93% compared with the same period of last year, mainly due to increase in profit. The progress on significant events and their impact as well as the analysis and explanations for their solutions þ Applicable Not Applicable 1. The Company completed the issuance of the first tranche of the RMB 1.5 billion 3.85% bonds on 5 February 2013, which will mature on 5 February 2016. The proceeds will primarily be used to procure imported commodities including but not limited to coal. The RMB bonds are listed on The Stock Exchange of Hong Kong Limited on 6 February 2013. Please refer to the announcement on the issuance and listing of RMB Bonds overseas published by the Company on Shanghai Stock Exchange, China Securities News and Shanghai Securities News on 6 February 2013 for details. 2. The Company completed the issuance of two tranches of super short-term notes in the first quarter of 2013. Each of the issuance amount of the two tranches of the notes was RMB 5 billion. Please refer to the announcement on the issuance of the super short-term notes published by the Company on Shanghai Stock Exchange, China Securities News and Shanghai Securities News on 28 February 2013 and 9 April 2013, respectively, for details. 3. The 13th Meeting of the Seventh Session of the board of directors of the Company convened on 11 January 2013 has considered and passed the resolution regarding the acquisition of equity interest and capital increase in China Huaneng Group Fuel Co., Ltd. and the relevant disclosure. Please refer to the announcement on connected transaction published by the Company on Shanghai Stock Exchange, China Securities News and Shanghai Securities News on 12 January 2013. 4. Unit 3 of Huaneng Jinling Combined Cycle Cogeneration Power Plant (191 MW) (of which the Company has 51% equity interest) has recently completed trial run. To-date, the controlled generation capacity of the Company has increased to 66,150 MW, and the equity-based power generation capacity has increased to 59,058 MW. Status of performance of undertakings given by the Company, shareholders and de facto controller þ Applicable Not Applicable Background Type (s) of Undertakings Covenantor Details of the Undertaking Time and duration of undertaking Any Implementation period Has the implementation been timely performed Undertaking relevant to the initial public issuance To resolve business competition Huaneng International Power Development Corporation (“HIPDC”) In disposing of power plant(s) by HIPDC, the Company has a right of first refusal in whether to acquire such power plant(s). In developing coal-fired power plants having capacity of more than 300 MW , the Company will be the only developer under the terms and conditions of the relevant restructuring agreement. With respect to power plants having capacity that fall below 300 MW or other power plants, unless the Company indicates in writing that it has no intention to develop, otherwise the development right should belong to the Company. HIPDC at the same time indicates that with regard to the power development business it engages within China, it will not compete with the Company’s business. This undertaking shall  be subsisting and being  performed Yes Yes To resolve business competition China Huaneng Group The Company has a right of first refusal in the power assets, equity interest and  power development projects to be transferred by Huaneng Group This undertaking shall  be subsisting and being  performed Yes Yes Undertaking relaing to issue of new shares Share trading moratorium China Huaneng Group China Huaneng Group undertook not to trade its 500 million A shares subscribed from the Company pursuant to the Company’s non public issuance on the market within 36 months commencing from 23 December 2010. Time of undertaking:  from 23 December 2010. Duration of undertaking:  36 months Yes Yes Other undertaking To resolve business competition China Huaneng Group For further avoidance of business competition with Huaneng Power International, Huaneng Group on 17 September 2010 further undertook to Huaneng Power International that it shall treat Huaneng Power International as the only platform for integrating the conventional energy business of Huaneng Group; with respect to the conventional energy business assets of Huaneng Group located in Shandong Province, Huaneng Group undertook that it would take approximately 5 years to improve the profitability of such assets and when the terms become appropriate, it would inject those assets into Huaneng Power International. Huaneng Power International has a right of first refusal to acquire from Huaneng Group the newly developed, acquired or invested projects which are engaged in the conventional energy business of Huaneng Group located in Shandong Province; with respect to the other non-listed conventional energy business assets of Huaneng Group located in other provincial administrative regions, Huaneng Group undertakes that it would take approximately 5 years and upon such assets meeting the conditions for listing, it would inject such assets into Huaneng Power International in order to support the sustainable, stable development of Huaneng Power International; Huaneng Group would continue to perform each of its undertakings to support the development of its subordinated listed companies. Time of undertaking:  17 September 2010. Duration of undertaking:  5 years Yes — Disclosure as to, and reasons for, the warning in respect of forecast of a probable loss in respect of the accumulated net profit from the beginning of the financial year to the end of the next reporting period or any significant changes in profit as compared with that of the corresponding period of last year Applicable þ Not Applicable Implementation status regarding the policy of the cash dividend bonus issue during the reporting period The Profit Distribution Plan of the Company for 2012 was to distribute RMB0.21 (inclusive of tax) per each ordinary share to all shareholders as dividend for year 2012. The Company currently has 14,055,383,440 ordinary shares in issue. The total dividend payable amounts to RMB2,951.63 million. The resolution has been passed by the board of directors and supervisory board of the Company and will be submitted for approval at the annual general meeting of the Company. By Order of the Board Huaneng Power International, Inc. Cao Peixi Chairman As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Xie Rongxing (Non-executive Director) Beijing, the PRC 24 April 2013 APPENDIX HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY BALANCE SHEETS (PRC GAAP) AS AT 31 March, 2013 Amounts: In RMB Yuan 31 March 2013 31 December 2012 31 March 2013 31 December 2012 ASSETS Consolidated Consolidated The Company The Company CURRENT ASSETS  Cash  Held for trading financial assets — — —  Derivative financial assets — —  Notes receivable  Accounts receivable  Advances to suppliers  Interest receivables  Dividends receivable  Other receivables  Inventories  Current portion of non-current assets — —  Other current assets Total current assets NON-CURRENT ASSETS Available-for-sale financial assets Derivative financial assets — — Long-term receivables — — Long-term equity investment Fixed assets Fixed assets pending for disposal Construction-in-progress Construction materials Intangible assets Goodwill Long-term deferred expenses Deferred income tax assets Other non-current assets Total non-current assets TOTAL ASSETS LIABILITIES AND 31 March 2013 31 December 2012 31 March 2013 31 December 2012 SHAREHOLDERS’ EQUITY Consolidated Consolidated The Company The Company CURRENT LIABILITIES Short-term loans Derivative financial liabilities — — Notes payable — — Accounts payable Advances from customers Salary and welfare payables Taxes payable Interest payables Dividends payable — — Other payables Current portion of non-current liabilities Provision — — Other current liabilities Total current liabilities NON-CURRENT LIABILITIES Long-term loans Derivative financial liabilities Bonds payable Long-term payables — — Specific accounts payable Deferred income tax liabilities — — Other non-current liabilities Total non-current liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Share capital Capital surplus Special reserves Surplus reserves Undistributed profits Currency translation differences — — Shareholders’ equity attributable to shareholders of the Company Non-controlling interests — — Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Huang Lixin HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY INCOME STATEMENTS (PRC GAAP) FOR THE FIRST QUARTER ENDED 31 MARCH, 2013 Amounts: In RMB Yuan, Except Per Share Data For the quarter ended 31 March, 2013 For the quarter ended 31 March, 2012 For the quarter ended 31 March, 2013 For the quarter ended 31 March, 2012 Consolidated Consolidated The Company The Company Operating revenue Less: Operating cost Tax and levies on operations Selling expenses — — General and administrative expenses Financial expenses Asset impairment loss (reversal) Add: Income (loss) on fair value changes of financial assets/liabilities — — Investment income Including: Investment income from associates and jointly controlled entities Operating profit Add:Non-operating income Less: Non-operating expenses Including: loss on disposals of non-current assets Profit before tax Less: Income tax expense Net profit Attributable to: Shareholders of the Company Non-controlling interests — — Earnings per share (based on the net profit attributable to shareholders of the Company) (expressed in RMB per share) — Basic earnings per share N/A N/A — Diluted earnings per share N/A N/A Other comprehensive income (loss) Total comprehensive income Attributable to: Shareholders of the Company Non-controlling interests — — Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Huang Lixin HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY CASH FLOW STATEMENTS (PRC GAAP) FOR THE FIRST QUARTER ENDED 31 MARCH, 2013 Amounts: In RMB Yuan Items For the quarter ended, 31 March, 2013 For the quarter ended, 31 March, 2012 For the quarter ended, 31 March, 2013 For the quarter ended, 31 March, 2012 Consolidated Consolidated The Company The Company Cash flows generated from operating activities Cash received from sales of goods and services rendered Cash received from return of taxes and fees — — Other cash received relating to operating activities Sub-total of cash inflows of operating activities Cash paid for goods and services received Cash paid to and on behalf of employees including salary, social welfare, education funds and others in such manner Payments of taxes Other cash paid relating to operating activities Sub-total of cash outflows of operating activities Net cash flows generated from operating activities Cash flows generated from investing activities Cash received from withdrawal of investment — — Cash received on investment income — — Net cash received from disposals of fixed assets, intangible assets and other long-term assets Other cash received relating to investing activities — — Sub-total of cash inflows of investing activities Cash paid for acquiring fixed assets, intangible assets and other long-term assets Cash paid for investments Net cash paid for acquiring subsidiaries and other operating units — — Other cash paid relating to investing activities — — Sub-total of cash outflows of investing activities Net cash flows used in investing activities Cash flows generated from financing activities Cash received from investments — — Including:cash received from non-controlling interests of subsidiaries — — Cash received from borrowings Cash received from issuance of bonds and short-term bonds Other cash received relating to financing activities Sub-total of cash inflows of financing activities Repayments of borrowings Payments for dividends, profit or interest expense Including:dividends paid to non-controlling interests of subsidiaries — — — Other cash paid relating to financing activities Sub-total of cash outflows of financing activities Net cash flows used in financing activities Effect of exchange rate fluctuations on cash held Net increase/ (decrease) in cash Add: cash at beginning of period Cash at end of period Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Huang Lixin SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By: /s/ Du Daming Name: Du Daming Title: Company Secretary Date:April 24, 2013
